In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
                ___________________________
                     No. 02-17-00203-CR
                ___________________________

              SANDRA LEE MARTIN, Appellant

                               V.

                    THE STATE OF TEXAS



             On Appeal from the 30th District Court
                   Wichita County, Texas
                  Trial Court No. 55,227-A


Before Michael Massengale (Former Justice, Sitting by Assignment);
                     Kerr and Birdwell, JJ.
               Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant was originally charged with three counts of possessing with intent to

deliver a controlled substance, namely methamphetamine, in an amount of 4 grams or

more but less than 200 grams. See Tex. Health & Safety Code Ann. § 481.112(d). In

each count the State alleged that appellant committed the offense in, on, or within

1,000 feet of real property that was owned, rented, or leased to a school. See id.

§ 481.134(c)(1). In return for appellant’s guilty plea on two counts, the State moved

to dismiss the third count and a separate charge (cause no. 57,270). For the remaining

counts, the State further agreed not to seek a drug-free zone enhancement, which

would have increased the minimum term of confinement or imprisonment by five

years and doubled the maximum fine for the offenses. See id. The trial court found

appellant guilty on both counts and sentenced her to fifteen years’ imprisonment on

each count, with the sentences to run concurrently. The trial court’s certification of

appellant’s right to appeal indicated that this case is not a plea-bargain case and that

appellant had the right of appeal. See Tex. R. App. P. 25.2(a)(2).

       When we have a record, we are obligated to review it to ascertain whether the

certification of right to appeal is defective. If it is defective, we must use Rules 34.5(c)

and 37.1 to obtain a correct certification. Dears v. State, 154 S.W.3d 610, 614–15 (Tex.

Crim. App. 2005); see Tex. R. App. P. 34.5(c), 37.1. Accordingly, we abated this

appeal and remanded the cause to the trial court for further proceedings.


                                             2
       On remand, the trial court conducted a hearing with the attorneys present and

found that appellant had entered into a charge bargain that qualified as a plea bargain

under Rule 25.2(a). Tex. R. App. P. 25.2(a)(2). The trial court denied permission to

appeal and signed an amended certification of appellant’s right to appeal, stating that

this is a plea-bargain case, and appellant has no right of appeal. See id.

       Because appellant has no right of appeal, we dismiss the appeal in conformity

with the amended certification of appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                        Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 2, 2019




                                             3